     Case 1:20-cv-01405-NONE-BAM Document 20 Filed 03/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DURRELL ANTHONY PUCKETT,                         Case No. 1:20-cv-01405-NONE-BAM (PC)
12                       Plaintiff,                    ORDER DIRECTING PLAINTIFF TO
                                                       PROVIDE WRITTEN NOTICE
13           v.                                        IDENTIFYING DEFENDANTS JOHN DOES
                                                       1–4 FOR SERVICE OF PROCESS
14    BARRIOS, et al.,
                                                       NINETY (90) DAY DEADLINE
15                       Defendants.
16

17          Plaintiff Durrell Anthony Puckett (“Plaintiff”), is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          On March 9, 2021, the assigned District Judge ordered that this action shall proceed on

20   Plaintiff’s first amended complaint against: (1) Defendants J. Barrios, P. Rodriguez, A. Gomez, I.

21   Rodriguez, J. Hurd, C. Amezcua, K. Lopez-Maldonado, and D. Woodward for excessive force in

22   violation of the Eighth Amendment; (2) Defendants J. Barrios and K. Lopez-Maldonado for

23   alleged sexual assault in violation of the Eighth Amendment; and (3) Defendants Holland, J.

24   Jones, and John Does 1–4 for failure to intervene in violation of the Eighth Amendment. (ECF

25   No. 19.) By separate order, the Court has directed service on Defendants J. Barrios, P.

26   Rodriguez, A. Gomez, I. Rodriguez, J. Hurd, C. Amezcua, K. Lopez-Maldonado, D. Woodward,

27   Holland, and J. Jones.

28   ///
                                                       1
     Case 1:20-cv-01405-NONE-BAM Document 20 Filed 03/11/21 Page 2 of 2


 1          At this time, the Court does not find service appropriate for Defendants John Does 1–4

 2   because the U.S. Marshal cannot serve a Doe Defendant. Therefore, before the Court orders the

 3   U.S. Marshal to serve Defendants John Does 1–4, Plaintiff will be required to identify them with

 4   enough information to locate the defendants for service of process. Once Plaintiff identifies

 5   Defendants John Does 1–4 for service, he should file a motion to substitute the identity of

 6   Defendants John Does 1–4 in the complaint. If the motion is granted, the Court will direct the

 7   U.S. Marshal to serve Defendants John Does 1–4. However, if Plaintiff fails to identify any of

 8   Defendants John Does 1–4, then the unidentified defendants will be dismissed from this action.

 9          Accordingly, IT IS HEREBY ORDERED as follows:

10      1. Within ninety (90) days from the date of service of this order, Plaintiff SHALL file a

11          motion to substitute the identities of Defendants John Does 1–4 that provides the Court

12          with enough information to locate them for service of process; and

13      2. The failure to comply with this order will result in dismissal of any of the

14          unidentified defendants from this action, without prejudice, for failure to serve with

15          process pursuant to Federal Rule of Civil Procedure 4(m).

16
     IT IS SO ORDERED.
17

18      Dated:     March 11, 2021                            /s/ Barbara    A. McAuliffe             _
                                                       UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                       2
